NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS
                                                                               FILED
                             FOR THE NINTH CIRCUIT
                                                                                JUL 14 2010
 PLAN B DEVELOPMENT, LLC,                        No. 09-35953               MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

                                Appellant,       D.C. No. 2:08-cv-01242-RAJ

   vs.                                           MEMORANDUM *

 AUBURN ACE HOLDINGS, LLC,

                                 Appellee.



                      Appeal from the United States District Court
                        for the Western District of Washington
                      Richard A. Jones, District Judge, Presiding

                               Submitted June 11, 2010**
                                 Seattle, Washington

Before: CALLAHAN and IKUTA, Circuit Judges, and BENITEZ,*** District
Judge.

         The parties do not dispute that the debtor’s primary asset was sold during the

bankruptcy process. Nor do they dispute that Plan B failed to obtain a stay of the


         *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
         The panel unanimously concludes this case is suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
         ***
         The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
proceedings while this appeal was pending. Therefore, we conclude that the

transfer of that asset precludes us from providing meaningful relief. Trone v.

Robert Farms, Inc. (In re Roberts Farm, Inc.), 652 F.2d 793, 797 (9th Cir. 1981).

      Plan B’s reliance on Popp v. Zimmerman (In re Popp), 323 B.R. 260 (B.A.P.

9th Cir. 2005) is misplaced, as in that case the Bankruptcy Appellate Panel could

still provide relief based on a lien that remained on the property in that suit. Id. at

271-72. No such lien exists in this case.

      The appeal is DISMISSED as moot.




                                            2